415 So. 2d 1102 (1982)
Ex parte Anne SMITH.
(In re U.S.A. OIL, INC., a Corporation v. Anne SMITH).
81-669.
Supreme Court of Alabama.
June 11, 1982.
Ralph E. Coleman, Birmingham, for petitioner.
Richard L. Taylor, Birmingham, for respondent.
PER CURIAM.
The petition for writ of certiorari is denied. 415 So. 2d 1098.
In denying the petition for writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Civil Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
All the Justices concur.